Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,269,911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The amendment filed 12/31 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Newly added Fig. 9 shows direct contact between a contact metal 82 and the source pad 10 as we as direct contact between a contact metal 82 and an n--type epitaxial layer 13 that was not disclosed in originally filed specification [0089].
“In addition, the source pad 10 may have a contact metal made of, for example, a laminated structure (Ti/TiN) of titanium (Ti) and titanium nitride (TiN) at a connection part with the n'-type epitaxial layer 13.”
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 30-35 is/are rejected under pre-AIA  35 U.S.C. 102 (a, e) as being anticipated by Imaizumi et al. (WO 2012/077617 A published 02/14/2012; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1).

    PNG
    media_image1.png
    579
    679
    media_image1.png
    Greyscale

Regarding Claim 30, Kagawa (Fig. 14) discloses a semiconductor device comprising: 
a semiconductor layer (2) of a first conductivity type (n) formed with a first trench (5), the semiconductor layer having a flat surface portion (see annotated Fig. 14) with no trench;
The Examiner notes that since the Applicant did not define metes and bounds of a portion except that there is no trench, the Examiner selection a portion of layer 2 that satisfies the claim limitation 
a gate insulating film (6) formed in the first trench (5); 

a source region (4) of the first conductivity type (n) disposed in a manner exposed on a surface of the semiconductor layer (2) and contacting a first part of a side face (top side face) of the first trench (5); 
a channel region (“inversion channel”) of a second conductivity type (p) disposed on the source region (4) on a back surface side relative to the semiconductor layer (3), in a manner contacting the source region (4) and a second part of the side face of the first trench (trench for gate) [0044]; 
a drain region (region of substrate 1 and layer 2 next to drain contact 10) of the first conductivity type (n) disposed on the channel region on the back surface side relative to the semiconductor layer (2), in a manner contacting the channel region and a bottom face of the first trench (5); 
an active region (MOSFET Cell array except 40) that forms a channel in the channel region to perform a transistor operation; 
an outer peripheral region (outermost peripheral protective contact region 40) disposed around the active region [0079], the outer peripheral region (40) and the active region being (MOSFET Cell array except 40) continuous with each other on the flat surface portion of the semiconductor layer (see annotated Fig. 14) ; 
a source electrode (9) formed over the active region  and the outer peripheral region (40), and 
surface insulating films (8) isolated in pieces in a cross sectional view and formed over the semiconductor layer (2) and covered by the source electrode (9), and a thickness of at least one of the surface insulating films (8) over the active region in a 

Regarding Claim 31, Kagawa (Fig. 14) discloses semiconductor device according to claim 30, further comprising: a contact hole (see gaps in 8) formed in the surface insulating films (8), and the source electrode (9) is fulfilled in the contact hole (see gaps in 8). 

Regarding Claim 32, Kagawa (Fig. 14) discloses semiconductor device according to claim 31, further comprising: 
a channel contact region (region between 4) of the second conductivity type (p 0034] selectively disposed on a surface side relative to the semiconductor layer (2) so that the channel contact region (region between 4) is electrically connected with the channel region (4), wherein 
the source electrode (9) is electrically connected with the source region (4) and the channel contact region (region between 4)  . 

Regarding Claim 33, Kagawa (Fig. 14) discloses semiconductor device according to claim 32, wherein 

The Examiner notes that a stripe shape is interpreted under broadest reasonable interpretation. See at least in cross section of Fig. 14


Regarding Claim 34, Kagawa (Fig. 14) discloses semiconductor device according to claim 33, further comprising 
a gate pad (7) formed at a region proximity to an outer edge line of the semiconductor device in a plan view (Fig. 1) . 

Regarding Claim 35, Kagawa (Fig. 14) discloses semiconductor device according to claim 34, wherein the gate electrode (7) is a material containing poly-silicon [0061]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 36-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imaizumi et al. (WO 2012/077617 A; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1) in view of Maruyama (US 2009/0149029 A1)
Regarding Claim 36, Kagawa (Fig. 14) discloses semiconductor device according to claim 35, further comprising 
Kagawa does not explicitly disclose a titanium based material layer between the source electrode and the semiconductor layer. 
Maruyama discloses a titanium based material layer (16) (Ti) [0029] as a part of electrode for the purpose of providing metal interconnection without variation in resistance [0007-0008]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Kagawa in view of Maruyama such that a titanium based material layer between the source electrode and the semiconductor layer in order to provide metal interconnection without variation in resistance [0007-0008].

Regarding Claim 37, Kagawa (Fig. 14) in view of Maruyama discloses semiconductor device according to claim 36, wherein 
an impurity material forming the channel region of the second conductivity type is an aluminum [0053 Kagawa]. 

Regarding Claim 38, Kagawa (Fig. 14) in view of Maruyama discloses semiconductor device according to claim 36, wherein the semiconductor layer [2] is made of a material including SiC, GaN, or diamond [0034 Kagawa]. 


Regarding Claim 40, Kagawa (Fig. 14) in view of Maruyama discloses semiconductor device according to claim 38, wherein 
the gate insulating film is made of a material including SiO2 [0061 Kagawa]. 


Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imaizumi et al. (WO 2012/077617 A; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1)in view of Maruyama (US 2009/0149029 A1) and further in view of Matsuura et al. (Us 2011/0215399 A1)
Regarding Claim 39, Kagawa (Fig. 14) in view of Maruyama discloses semiconductor device according to claim 36, wherein 
the thickness of the at least one of the surface insulating films (8) over the active region from the surface of the semiconductor layer (2) to the bottom of the source electrode. 
Kagawa (Fig. 14) in view of Maruyama does not explicitly disclose the thickness of the at least one of the surface insulating films is smaller than or equal to 5000 Ang.
Matsuura (Fig. 17) discloses the thickness of an at least one of the surface insulating films (10) is smaller than or equal to 5000 Ang [0113] for the purpose of properly insulating gate electrode from source metal.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Kagawa in view of Maruyama and Matsuura such that a the thickness of the at least one of the surface insulating films is smaller than or equal to 5000 Ang in order properly insulating gate electrode from source metal and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Claim 41-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imaizumi et al. (WO 2012/077617 A; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1)in view of Maruyama (US 2009/0149029 A1) and further in view of Iwamuro (US 2009/0114923 A1).
Regarding Claim 41, Kagawa (Fig. 14) in view of Maruyama discloses the semiconductor device according to claim 40. 
Kagawa (Fig. 14) in view of Maruyama does not explicitly disclose 
inverter circuit.
	Iwamuro discloses inverter circuit for the purpose to be used in power converters various industrial machines [0077].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Kagawa in view of Maruyama and Iwamuro such that semiconductor device is an inverter circuit in order to be used in power converters various industrial machines [0077].


Regarding Claim 42, Kagawa (Fig. 14) in view of Maruyama and Iwamuro discloses a power module including the inverter circuit according to claim 41 [0077].


Regarding Claim 43, Kagawa (Fig. 14) in view of Maruyama and Iwamuro discloses a electric automotive part including the power module according to claim 42. [0077]

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pages 8- 9 regarding Clam 30.
The Examiner notes that Kagawa discloses that there is a flat surface portion with no trench and that an outer peripheral region (outermost peripheral protective contact region 40) disposed around the active region [0079], the outer peripheral region (40) and the active region being (MOSFET Cell array) continuous with each other on the flat surface portion of the semiconductor layer as annotated in Fig. 14.
Paragraph [0083] of Kagawa discloses 
“On the other hand, the side surface on the outer peripheral side of the outermost peripheral trench 5a is covered with a part of the field insulating film 22 that is thicker than the gate insulating film 6 formed on the outer peripheral region of the semiconductor device, and the gate electrode 7 formed by patterning is disposed thereon. The gate electrode 7 on the field insulating film 22 is electrically connected to the gate electrode 7 of the MOSFET cell region and the protective contact region 20 on a region, not shown.”
Therefore, Fig. 14 shows gate insulating film 6 in on the outer peripheral region of the semiconductor device over flat surface to the left of the trench.
 the Examiner notes that since the Applicant did not define metes and bounds of a portion except that there is no trench, the Examiner selection a portion of layer 2 that satisfies the claim limitation. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891